Exhibit Contact: Timothy P. Dooley Republic Airways Holdings Tel. (317) 487-4308 Republic Airways to Provide up to $35 Million of Loans to US Airways Indianapolis (Oct. 23, 2008) – Republic Airways Holdings Inc. (NASDAQ: RJET) announced today that it has entered into a loan agreement with US Airways to provide up to $35 million in two tranches.The first tranche of $10 million was funded on October 20, 2008. At US Airways’ option, and subject to certain other conditions, the second tranche of $25 million may be funded in the first quarter 2009.Interest will be paid quarterly, with the principal amounts to be repaid between October 2009 and October 2011. “US
